Name: COMMISSION REGULATION (EC) No 3558/93 of 22 December 1993 amending Regulation (EEC) No 2697/93 laying down detailed rules for the period 1 July 1993 to 30 June 1994 for the application of the import arrangements for fresh, chilled or frozen beef provided for in the Additional Protocols to the Interim Association Agreements between the Community and the Republic of Poland, the Republic of Hungary and the former Czech and Slovak Federal Republic
 Type: Regulation
 Subject Matter: trade policy;  political geography;  Europe;  tariff policy;  animal product
 Date Published: nan

 No L 324/38 Official Journal of the European Communities 24. 12. 93 COMMISSION REGULATION (EC) No 3558/93 of 22 December 1993 amending Regulation (EEC) No 2697/93 laying down detailed rules for the period 1 July 1993 to 30 June 1994 for the application of the import arrangements for fresh, chilled or frozen beef provided for in the Additional Protocols to the Interim Association Agreements between the Community and the Republic of Poland, the Republic of Hungary and the former Czech and Slovak Federal Republic THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Community, Article 1 Regulation (EEC) No 2697/93 is hereby amended as follows : Having regard to Council Regulation (EEC) No 520/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part ('), as last amended by Regulation (EEC) No 2235/93 (*), and in particular Article 1 thereof, Whereas the Interim Agreement on trade and trade ­ related matters with the Czech and Slovak Federal Repu ­ blic has been applied provisionally since 1 March 1992 (3); whereas the Community has concluded, on 20 December 1993, Additional Protocols to the latter Agree ­ ment with the Czech Republic and the Slovak Republic following the dissolution of the Czech and Slovak Federal Republic on 1 January 1993 ; 1 . the following subparagraph is added after the third indent of Article 1 (1 ) : 'However, the following may be imported from 1 January to 30 June 1994 pursuant to the aforemen ­ tioned import arrangements :  1 731,3 tonnes for meat originating in the Czech Republic,  869,8 tonnes for meat originating in the Slovak Republic.' ; 2. the second subparagraph of Article 1 (2) is replaced by the following : 'From the quantities available during the last period shall be deducted the quantities which are the subject of the triangular operations referred to in Annex Xb to the Agreements with Poland and Hungary and Annex XHIb to the Additional Protocols with the Czech Republic and the Slovak Republic. However, the total quantities available for year 3 may not be less than the minimum quantities indicated therein.' ; 3 . the Annex is replaced by the Annex to this Regulation. Whereas those Additional Protocols provide that from 1 January 1994 the Community concessions granted unter the Interim Agreement are to be distributed between those two successor States : Whereas the third indent of Article 1 ( 1 ) of Commission Regulation (EEC) No 2697/93 (4) fixes the quantity of beef available for the former Czech and Slovak Federal Repu ­ blic ; whereas it is necessary to amend this provision and to fix for each of the successor Republics the quantity available from 1 January 1994 and to adapt certain other detailed rules of application ; Article 2 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1994. O OJ No L 56, 29. 2. 1992, p. 9 . 0 OJ No L 200, 10 . 8 . 1993, p. 5. (3) OJ No L 115, 30. 4. 1992, p. 176 (&lt;) OJ No L 245, 1 . 10 . 1993, p. 75. 24. 12. 93 Official Journal of the European Communities No L 324/39 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1993 . For the Commission Rene STEICHEN Member of the Commission No L 324/40 Official Journal of the European Communities 24. 12. 93 ANNEX (Application of Regulation (EC) No 3558/93) COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/2  BEEF AND VEAL SECTOR Fax (32-2) 296 60 27 Date period APPLICATION FOR IMPORT LICENCES AT REDUCED LEVY AND COMMON CUSTOMS TARIFF (CCT) DUTY Member State : n  i   Serial Applicant QuantityCountry of origin numbef (name ^ address) ^onnes) Poland Total quantity applied for : Hungary Total quantity applied for : Czech Republic Total quantity applied for : Slovak Republic Total quantity applied for : Total for the four countries Member State : Fax No Te .